Opinion of the Court
Pee Curiam:
In this case, as in United States v Tuten, 15 USCMA 387, 36 CMR 359, this day decided, a previous conviction was received in evidence without the exhibit establishing the date of commission of two offenses set forth therein. However, the record otherwise demonstrates accused was serving in his initial enlistment and that the crimes occurred within three years of the commission of an offense of which the accused was found guilty at this trial. Under the circumstances, therefore, no error appears in the court-martial’s consideration of the prior conviction on the question of sentence.
The decision of the board of review is affirmed.